      Case 3:20-cv-00278-DPM Document 7 Filed 11/17/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

JAMES INGRAM                                                 PLAINTIFF

v.                       No. 3:20-cv-278-DPM

KEITH BOWERS,
Admin, Craighead County                                   DEFENDANT

                            JUDGMENT
     Ingram's complaint IS dismissed without prejudice.



                                 D.P. Marshall Jr. f
                                 United States District Judge
